MASTER LEASE AGREEMENT
[Scrub Oak, LLC]

     THIS MASTER LEASE AGREEMENT (hereinafter the “Lease”) is made and entered
into this 16th day of January 2003, to be effective as of the 1st day of July,
2001, by and between SCRUB OAK, LLC, a Utah limited liability company, whose
address is 75 West Center Street, Provo, Utah 84601, ATTN: Brooke Roney
(hereinafter “Landlord”), and NU SKIN INTERNATIONAL, INC., a Utah corporation,
whose address is 75 West Center Street, Provo, Utah 84601 (hereinafter
“Tenant”).

R E C I T A L S:

     A.      Landlord presently owns and may hereafter from time to time acquire
certain real property.

     B.      Tenant desires to lease certain real property from Landlord, which
property is identified on the attached Schedule A, incorporated by this
reference. In addition, Tenant may desire to lease additional real property from
Landlord, which additional property shall be identified, from time to time, in
the manner set forth in this Lease.

     C.       Subject to the terms and conditions of this Lease, Landlord is
willing to lease the real property identified on Schedule A to Tenant, and
Tenant is willing to lease such real property from Landlord.

     NOW, THEREFORE, in consideration of the rents, covenants and agreements
hereinafter set forth, Landlord and Tenant mutually agree as follows:

ARTICLE 1 : PREMISES AND LEASE TERMS

     1.1      Description of Premises. Landlord hereby leases and demises to
Tenant and Tenant hereby leases from Landlord those certain parcels of real
property, together with all buildings and other improvements now or hereafter
located thereon (hereinafter collectively “Improvements”), and all privileges,
easements, and appurtenances belonging thereto or granted herein, set forth on
Schedule A, together with any additional real property that may be described
from time to time in an amendment to said Schedule A, executed by, and in form
and substance satisfactory to, Landlord and Tenant (collectively, the
“Premises”).

     1.2      Additional Lease Terms. In Schedule A, Landlord and Tenant adopted
certain additional terms and conditions applicable to only one or more specific
Premises specified in Schedule A and not to the other Premises. Furthermore, in
any amendment to Schedule A executed by Landlord and Tenant, Landlord and Tenant
may adopt additional terms and conditions applicable to a particular Premises
and to other Premises, and/or applicable to that Premises but not applicable to
any of the other Premises. If there is any conflict between the provisions of
this Lease and Schedule A, as the same may be amended from time to time, the
provisions of said Schedule A (as amended) shall control.




ARTICLE 2 : TERM COMMENCEMENT

     2.1      Term of Lease. With respect to each of the Premises, this Lease
shall be for the term, and shall commence on the date, specified in Schedule A
with respect to such Premises (hereinafter individually the “Commencement Date”
and collectively the “Commencement Dates”) and shall end on the date specified
in Schedule A with respect to such Premises, unless the term is extended or
sooner terminated pursuant to the terms, covenants and conditions of this Lease
or pursuant to law.

     2.2      Lease Year. The term “Lease Year” as used in this Lease with
respect to any of the Premises shall mean a period of twelve (12) consecutive
calendar months during the term of this Lease with respect to such Premises. The
first Lease Year with respect to any of the Premises shall begin on the
Commencement Date for such Premises if that Commencement Date occurs on the
first day of a calendar month; if not, the first Lease Year with respect to such
Premises shall begin on the first day of the calendar month next following the
Commencement Date for that Premises. Each succeeding Lease Year shall begin at
the expiration of the immediately preceding Lease Year.

ARTICLE 3 : MONTHLY RENT

     3.1      Payment of Rent. As monthly rent for each of the Premises, Tenant
shall pay to Landlord, in advance on or before the first day of each calendar
month during the term of this Lease, an amount equal to the “Monthly Rent” for
such Premises as set forth in Schedule A. Rent shall be paid to Landlord at its
address specified below for notices, or to such other person or at such other
address as Landlord may from time to time designate in writing. Rent shall be
paid without notice, demand, abatement (except as provided in this Lease),
deduction or offset in legal tender of the United States of America. If the
Commencement Date with respect to any Premises is not on the first day of the
month, or if this Lease terminates with respect to any Premises on a day other
than the last day of the month, the Monthly Rent for such Premises shall be
prorated for such fractional month or months, if any, during which this Lease
commences or terminates, at the then current rate.

     3.2      Delinquent Payments and Handling Charge. All Monthly Rent and
other payments required of Tenant hereunder shall bear interest from the date
that is ten (10) days after the date due until the date paid at the lesser of
(a) the rate announced from time to time by Wells Fargo Bank, or if Wells Fargo
Bank ceases to exist or ceases to publish such rate, then the rate announced
from time to time by the largest (as measured by deposits) chartered bank
operating in Utah, as its “prime rate” or “reference rate,” plus five percent
(5%) per annum; or (b) the maximum rate permitted by law. In addition to
interest, if any such Monthly Rent or other payment is not received within ten
(10) days after the date it is due, Tenant shall pay to Landlord a late charge
equal to four percent (4%) of the amount of such Monthly Rent or other payment
to reimburse Landlord for its cost and inconvenience incurred as a consequence
of Tenant’s delinquency. In no event, however, shall the charges permitted under
this Section 3.2 or elsewhere in this Lease, to the extent the same are
considered to be interest under applicable law, exceed the maximum rate of
interest allowable under applicable law.



2



     3.3      Security Deposit. As of the date of this lease, no security
deposit is being required from Tenant with respect to any of the Premises. In
accordance with the provisions of this Section 3.3 and Section 7.1 below,
however, Landlord may hereafter require a security deposit with respect to some
or all of the Premises, which may, at Tenant’s election, be made by depositing
cash or by posting an irrevocable letter of credit in the form specified below
in this Section 3.3. If Tenant deposits a letter of credit with Landlord
pursuant to either this Section 3.3 or Section 7.1, the following provisions
shall apply to such letter of credit: (a) payment of such letter of credit by
the issuer shall be conditioned solely upon submission to the issuer of written
demand for payment by Landlord, (b) Tenant shall, at least five (5) business
days prior to the expiration of the term of such letter of credit provide
Landlord with either a renewal letter of credit (in the form specified in this
Section 3.3) or cash in the amount of such letter of credit to be held pursuant
to the provisions of this Section 3.3, and (c) if at least five (5) business
days prior to the expiration of a letter of credit deposited by Tenant with
Landlord Tenant has not provided Landlord with either a replacement letter of
credit or cash in accordance with (b) above, Landlord shall have the right to
draw down the full amount of such letter of credit and hold the proceeds thereof
as a cash deposit in accordance with the provisions of this Section 3.3. If,
pursuant to the provisions of either this Section 3.3 or Section 7.1 below a
security deposit is required with respect to any of the Premises (hereinafter a
“Premises Security Deposit”), the following provisions of this Section 3.3 shall
apply. For purposes of this Section 3.3, the term “Security Deposits” shall mean
all Premises Security Deposits, taken in the aggregate. Provided that no uncured
Tenant default of which Landlord has given Tenant written notice is then
existing with respect to the Premises concerned, the Premises Security Deposit
applicable to such Premises shall be returned to Tenant (or, at Landlord’s
option, to the last permitted assignee of Tenant’s interest under this Lease)
after the expiration of the term applicable to such Premises, or sooner
termination of this Lease, and delivery of possession of such Premises to
Landlord in accordance with ARTICLE 20. If Landlord’s interest in this Lease is
conveyed, transferred or assigned, Landlord shall transfer or credit the
Security Deposits to Landlord’s successor in interest, and Landlord shall be
released from any liability for the return of the Security Deposits, provided
that such successor in interest assumes all of Landlord’s obligations under this
Lease. Landlord may intermingle the Security Deposits with Landlord’s own funds,
and shall not be deemed to be a trustee of the Security Deposit. Tenant shall
not be entitled to receive interest with respect to the Security Deposits. If
Tenant fails to timely pay or perform any obligation under this Lease, Landlord
may, prior to, concurrently with or subsequent to exercising any other right or
remedy, use, apply or retain all or any part of the Premises Security Deposit
then held by Landlord with respect to the Premises concerned for the payment of
any monetary obligation due under this Lease for such Premises, or to compensate
Landlord for any other expense, loss or damage which Landlord may incur by
reason of Tenant’s failure, including any damage or deficiency in the reletting
of such Premises. If all or any portion of the Security Deposits is so used,
applied or retained, Tenant shall immediately deposit with Landlord cash in an
amount sufficient to restore the Security Deposits to the original amount.
Landlord may withhold the Premises Security Deposit after the expiration of the
term for the Premises concerned or sooner termination of this Lease until Tenant
has paid the full Tenant’s share of any Impositions or any other amounts payable
by Tenant under this Lease, but only with respect to the Premises concerned. The
Security Deposits are not a limitation on Landlord’s damages or other rights
under this Lease, a payment of liquidated damages or prepaid rent, and shall not
be applied by Tenant to the rent for the last (or any) month of the term with
respect to any Premises, or to any other amount due under this Lease. Tenant
agrees that if Blake M. Roney, Brooke B. Roney, Sandra N. Tillotson, Craig S.
Tillotson, Steven J. Lund, Craig R. Bryson, and Nedra D. Roney,



3



either individually or as a group, cease to own or hold (directly or indirectly)
more than fifty percent of the voting power of Tenant, Tenant shall within
thirty (30) days after written demand by Landlord deposit with Landlord a
Premises Security Deposit with respect to each Premises in an amount equal to
the then-current Monthly Rent payable with respect to such Premises. Such
Security Deposits shall be held by Landlord subject to and in accordance with
the provisions of this Section 3.3. Notwithstanding anything to the contrary set
forth in this Lease, any Premises Security Deposit may only be used, and shall
be returned, in connection with the Premises to which such Premises Security
Deposit relates, and may not be used or applied in reference to any other
Premises.

ARTICLE 4 : USE OF PREMISES

     4.1      Use. Each Premises shall be used and occupied by Tenant solely for
purposes specified for such Premises in Schedule A and for such other lawful
purposes to which Landlord may, from time to time, consent.

     4.2      Prohibited Uses.

(a)  

Tenant will not use, occupy or permit the use or occupancy of any of the
Premises for any purpose or in any manner which is or may be, directly or
indirectly, in violation of any (i) judicial decisions, order, injunctions,
writs, statutes, rulings, rules, regulations, promulgations, directives,
permits, certificates or ordinances of any governmental authority in any way
applicable to Tenant or the Premises, including but not limited to zoning,
environmental and utility conservation matters (hereinafter “Legal
Requirements”), (ii) covenants, conditions, or restrictions applicable to such
Premises and appearing of record in the office of the county recorder of the
county in which such Premises are located on or before the date on which such
Premises became subject to this Lease, or (iii) insurance requirements.


(b)  

Tenant shall not keep or permit to be kept any substance in, or conduct or
permit to be conducted any operation from, any of the Premises which is not
reasonably consistent with the Permitted Use for such Premises and which might
emit offensive odors or conditions, or make undue noise or create undue
vibrations.


(c)  

Tenant shall not commit or permit to remain any waste to any of the Premises.


(d)  

Tenant shall not install or permit to remain any improvements to any of the
Premises which exceed the structural loads of floors or walls of any buildings
located on such Premises, or adversely affect the mechanical, plumbing or
electrical systems of any such buildings, or affect the structural integrity of
any such buildings in any way.


(e)  

Tenant shall not commit or permit to be committed any action or circumstance in
or about any of the Premises, nor bring or keep anything therein which, directly
or indirectly, would or might cause a cancellation of any insurance policy
covering such Premises, nor shall Tenant sell or permit to be kept, used or sold
in or about any of the Premises any articles which may be prohibited by a
standard form policy of fire insurance unless Tenant provides additional
insurance coverage extending protection to cover all risks associated with those
articles.



4



(f)  

Tenant shall, at Tenant’s sole cost and expense, promptly comply with all Legal
Requirements now in force or which may hereafter be in force and with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted relating to or affecting the use or occupancy of all of
the Premises, excluding such structural changes as do not relate to or affect
the use or occupancy of the Premises, or as are not related to or afforded by
Tenant’s improvements or acts.


     4.3      Hazardous Substances. Tenant acknowledges that Tenant occupied
each of the Premises listed on the original Schedule A to this Lease prior to
the Commencement Date for such Premises as set forth on Schedule A. Except with
respect to matters arising prior to Tenant’s occupancy of the Premises, or
matters caused by Landlord or any of Landlord’s employees, agents, or
contractors, Tenant shall at all times comply with, or cause to be complied
with, any “Environmental Law” (as defined below in Section 4.4) governing each
of the Premises or the use thereof by Tenant or any of Tenant’s employees,
agents, contractors, invitees, licensees, customers, or clients, except as
permitted in Section 4.5 below, shall not use, store, generate, treat,
transport, or dispose of, or permit any of Tenant’s employees, agents,
contractors, invitees, licensees, customers, or clients to use, store, generate,
treat, transport, or dispose of, any “Hazardous Substance” (as defined below in
Section 4.4) on any of the Premises without first obtaining Landlord’s written
approval, shall promptly and completely respond to and clean up any release or
presence of any Hazardous Substances upon each of the Premises, except to the
extent such release or presence either occurred prior to the date on which
Tenant occupied such Premises or was caused by Landlord or any of Landlord’s
employees, agents, or contractors, and shall pay all costs incurred as a result
of the environmental state, condition and quality of each of the Premises,
including, but not limited to, the costs of any “Environmental Cleanup Work” (as
defined below in Section 4.4) and the preparation of any closure or other
required plans, except to the extent such release or presence either occurred
prior to the date on which Tenant occupied such Premises or was caused by
Landlord or any of Landlord’s employees, agents, or contractors, (all of the
foregoing obligations of Tenant under this Section 4.3 are hereinafter
collectively “Tenant’s Environmental Obligations”). Tenant shall indemnify,
defend and hold harmless Landlord from and against any and all claims, actions,
damages, penalties, fines, liabilities and expenses, including reasonable
attorneys’ fees, which are directly or indirectly, in whole or in part, caused
by or arise out of Tenant’s failure to timely perform Tenant’s Environmental
Obligations. Landlord represents and warrants to Tenant that, as of the date on
which Tenant occupied each Premises, no Hazardous Substances were located on
such Premises and such Premises were in compliance with all Environmental Laws.
Landlord shall indemnify, defend and hold harmless Tenant from and against any
and all claims, actions, damages, penalties, fines, liabilities and expenses,
including reasonable attorneys’ fees, to the extent caused by or arising out of
any failure of the foregoing representation and warranty of being true and
accurate. Landlord and Tenant shall promptly deliver to the other true and
complete copies of all notices, correspondence and requests received by the
notifying party from any governmental authority or third parties relating to the
presence, release, use, storage, treatment, transportation, or disposal of
Hazardous Substances on any of the Premises. Tenant shall permit Landlord and
Landlord’s agents to enter into and upon each of the Premises, during normal
business hours on prior reasonable notice, for the purpose of inspecting the
Premises and verifying Tenant’s compliance with these covenants. The provisions
of this Section 4.3 shall survive the expiration or other termination of this
Lease.



5



     4.4      Environmental Definitions. As used in this Lease: “Environmental
Cleanup Work” shall mean an obligation to perform work, cleanup, removal,
repair, remediation, construction, alteration, demolition, renovation or
installation in or in connection with the Premises in order to comply with any
Environmental Law. “Environmental Law” shall mean any federal, state or local
law, regulation, ordinance or order, whether currently existing or hereafter
enacted, concerning the environmental state, condition or quality of the
Premises or use, generation, transport, treatment, removal, or recovery of
Hazardous Substances, including building materials, and including, but not
limited to, the following: the Solid Waste Disposal Act as amended by the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. Article 6901,
et seq.), as amended, and all regulations promulgated thereunder; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Article 9601, et seq.), as amended, and all regulations promulgated
thereunder; the Hazardous Materials Transportation Act (49 U.S.C. Article 1801,
et seq.), as amended, and all regulations promulgated thereunder; the Clean Air
Act (42 U.S.C. Article 7401, et seq.), as amended, and all regulations
promulgated thereunder; the Federal Water Pollution Control Act (33 U.S.C.
Article 1251 et seq.), as amended, and all regulations promulgated thereunder;
and the Occupational Safety and Health Act (29 U.S.C. Article 651, et seq.), as
amended, and all regulations promulgated thereunder. “Hazardous Substance” shall
mean (a) “hazardous waste,” “hazardous substance,” and any other hazardous,
radioactive, reactive, flammable or infectious materials, solid wastes, toxic or
dangerous substances or materials, or related materials, as defined in,
regulated by, or which form the basis of liability now or hereafter under any
Environmental Law; (b) asbestos, (c) polychlorinated biphenyls (PCBs); (d)
petroleum products or materials; (e) flammable explosives, (f) any substance the
presence of which on the Premises is or becomes prohibited by Environmental Law:
(g) urea formaldehyde foam insulation; and (h) any substance which under
Environmental Law requires special handling or notification in its use,
collection, storage, treatment or disposal. Notwithstanding anything to the
contrary in this Section 4.4, “Hazardous Substance” shall not include with
respect to any Premises (i) supplies for cleaning and maintenance in
commercially reasonable amounts required for use in the ordinary course of
business, provided such items are incidental to the permitted use of such
Premises (as set forth in Section 4.1) and are stored and used in compliance
with all Environmental Laws, and (ii) standard office supplies in commercially
reasonable amounts required for use in the ordinary course of business, provided
such items are incidental to the permitted use of such Premises (as set forth in
Section 4.1) and are stored and used in compliance with all Environmental Laws.

     4.5      Permitted Environmentally Sensitive Uses. Landlord acknowledges
that, as set forth on Schedule A, Tenant intends to use one or more of the
Premises for fleet maintenance and parking and one or more of the Premises for
the development and/or production of vitamins, dietary supplements, and cosmetic
products (hereinafter “Permitted Environmental Activities”) and that in
connection with such Permitted Environmental Activities, Tenant will use, store,
generate, treat, transport, and/or dispose of Hazardous Substances on and/or
from such Premises. To the extent that either a Permitted Environmental Activity
is a permitted use of such Premises (as set forth in Section 4.1) or the use,
storage, generation, treatment, transportation and/or disposal of Hazardous
Substances is in connection with an activity on such Premises that is not
materially different (in terms of the nature and quantity of Hazardous
Substances to be used, stored, generated, treated or disposed on or from such
Premises) from a Permitted Environmental



6



Activity which is a permitted use of such Premises (as set forth in Section
4.1), Landlord consents to the use, storage, generation, treatment,
transportation, and/or disposal of Hazardous Substances on and/or from such
Premises provided that such use, storage, generation, treatment, transportation
or disposal is done in the ordinary course of Tenant’s business on such Premises
and in accordance with Section 4.3 above and applicable Environmental Laws.

ARTICLE 5 : QUIET ENJOYMENT

     Provided Tenant has performed all of Tenant’s obligations under this Lease,
Landlord hereby covenants with Tenant that Tenant shall peaceably and quietly
hold and enjoy the full possession and use of the Premises during the term of
this Lease. Landlord shall warrant and forever defend Tenant’s right to
occupancy of the Premises against the claims of any and all persons whosoever
lawfully claim the same or any part thereof, by, through or under Landlord, but
not otherwise, subject to the provisions of this Lease.

ARTICLE 6 : IMPOSITIONS

     6.1      Payment of Impositions. Tenant shall be solely responsible for and
pay prior to delinquency all real estate, personal property, rental, water,
sewer, transit, use, occupancy, owners’ association and other taxes,
assessments, charges, excises and levies (including any interest, cost or
penalties with respect thereto, unless such interest, cost or penalties result
from Landlord’s acts or omissions, but excluding from Tenant’s obligation any
income, excise, franchise and similar taxes of Landlord), general and special,
ordinary and extraordinary, foreseen and unforeseen, of any kind and nature
whatsoever which are assessed, levied, charged or imposed upon or with respect
to the Premises or any portion thereof, or the sidewalks, streets or alleyways
adjacent thereto, or the ownership, use, occupancy or enjoyment thereof, and all
charges for any easement, license, permit or agreement maintained for the
benefit of the Premises and other governmental charges (collectively
“Impositions”) accruing or becoming due during the term of this Lease. If the
term of this Lease covers only part of the period to which any Impositions
relate, such Impositions shall be equitably prorated between Landlord and
Tenant.

     6.2      Right to Contest Impositions. Tenant, at its sole cost, shall have
the right to contest, in accordance with the provisions of the laws relating to
such contests, any Impositions, and the failure of Tenant to pay any Impositions
shall not constitute a default by Tenant so long as Tenant complies with the
provisions of this Section 6.2. Prior to initiating any contest or proceeding,
Tenant shall give Landlord written notice of such contest or proceeding and
shall either pay such Impositions to the applicable authority, deposit with
Landlord cash in such amount as Landlord deems to be sufficient, considering the
amount of such Impositions, any potential penalties and interest thereon, and
any potential expenses that might be incurred by Landlord with respect thereto,
or furnish good and sufficient undertakings and sureties designating Landlord as
the beneficiary thereof in such amount as Landlord deems to be sufficient,
considering the amount of such Impositions, any potential penalties and interest
thereon, and any potential expenses that might be incurred by Landlord with
respect thereto. Landlord shall not be required to join in any proceeding or
contest brought by Tenant unless the provisions of any law require that the
proceeding or contest be brought by or in the name of



7



Landlord or any owner of the Premises. In that case, Landlord shall join in the
proceeding or contest or permit such proceeding or contest to be brought in its
name as long as Landlord is not required to bear any cost. Tenant, on final
determination of the proceeding or contest, shall promptly pay or discharge any
decision or judgment rendered, together with all costs, charges, interest and
penalties incidental to the decision or judgment and Landlord shall make
available to Tenant any funds provided by Tenant pursuant to this Section 6.2 as
security for Tenant’s performance hereunder

ARTICLE 7 : TRANSFER BY TENANT

     7.1       Prohibition on Transfers. Without the prior written consent of
Landlord, Tenant shall not effect or suffer an assignment (direct or indirect,
absolute or conditional, by operation of law or otherwise) by Tenant of all or
any portion of Tenant’s interest in this Lease or the leasehold estate created
hereby. Notwithstanding the foregoing, Tenant may, without the consent of
Landlord, (a) sublease all or any portion of the Premises, or (b) assign this
Lease to any successor corporation, subsidiary, Affiliate (as defined below) or
corporation that acquires all or substantially all of the assets of Tenant,
provided that Tenant gives Landlord prior or concurrent written notice of such
assignment. No assignment or subletting shall release Tenant from liability for
the full and timely performance of all of Tenant’s obligations under this Lease
without the written consent of Landlord, which consent may be granted or
withheld by Landlord in Landlord’s sole and absolute discretion. As a condition
to any such release, Landlord may require the assignee to deposit with Landlord
a security deposit in an amount equal to the then-current Monthly Rent payable
with respect to each Premises which is the subject of such assignment. As used
in this Lease, “Affiliate” means a person that controls, is controlled by, or is
under common control with, another person.

     7.2      Liens. Without in any way limiting the generality of the
foregoing, Tenant shall not grant, place or suffer, or permit to be granted,
placed or suffered, against any of the Premises, or any Improvements, or any
portion thereof, any lien, security interest, pledge, conditional sale,
contract, claim, charge or encumbrance (whether constitutional, statutory,
contractual or otherwise) and, if any of the aforesaid does arise or is
asserted, Tenant will, promptly upon demand by Landlord and at Tenant’s expense,
cause the same to be released.

ARTICLE 8 : UTILITIES

     Tenant shall be solely responsible for, and pay when due, all charges for
water, gas, heat, light, power, telephone, garbage removal, snow removal and
other utilities or services used by or supplied to Tenant or to each of the
Premises, together with any taxes thereon, during the term of this Lease.

ARTICLE 9 : SUBORDINATION AND ATTORNMENT

     9.1      General. This Lease, Tenant’s leasehold estate created hereby, and
all Tenant’s rights, titles and interests hereunder and in and to the Premises
are subject and subordinate to any Mortgage (as defined below) presently
existing or hereafter placed upon all or any of the



8



Premises or any portion thereof; provided, however, that in the event of
foreclosure or the exercise of any other right asserted under the Mortgage by
Landlord’s Mortgagee (as defined below), or if Landlord’s Mortgagee otherwise
succeeds to the interest of Landlord under this Lease, this Lease and the rights
of Tenant under this Lease shall continue in full force and effect and shall not
be terminated or disturbed, except in accordance with the provisions of this
Lease, and Landlord’s Mortgagee shall recognize Tenant as the tenant under this
Lease. Concurrently with the execution and delivery of this Lease, any existing
Landlord’s Mortgagee shall execute and deliver a nondisturbance agreement in
favor of Tenant, consistent with the immediately preceding sentence. However,
Landlord and Landlord’s Mortgagee may, at any time upon the giving of written
notice to Tenant and without any compensation or consideration being payable to
Tenant, make this Lease, and the aforesaid leasehold estate and rights, titles
and interests, superior to any Mortgage. Upon the written request by Landlord or
by Landlord’s Mortgagee to Tenant, and within fifteen (15) days of the date of
such request, and without any compensation or consideration being payable to
Tenant, Tenant shall execute, have acknowledged and deliver a recordable
instrument confirming, subject to the above nondisturbance provisions, that this
Lease, Tenant’s leasehold estate in the Premises and all of Tenant’s rights,
titles and interest hereunder are subject and subordinate (or, at the election
of Landlord or Landlord’s Mortgagee, superior) to the Mortgage benefiting
Landlord’s Mortgagee, which instrument shall be provided subject to the
concurrent delivery by Landlord’s Mortgagee of a nondisturbance agreement in
favor of Tenant and reasonably consistent with the provisions of this ARTICLE 9.
As used in this Lease, the term “Landlord’s Mortgagee” shall mean the mortgagee
of any mortgage, the beneficiary of any deed of trust, the pledgee of any
pledge, the secured party of any security interest, the assignee of any
assignment and the transferee of any other instrument of transfer (including the
ground lessor of any ground lease on any real property in the Premises) now or
hereafter in existence on all or any of the Premises or any portion of any of
the Premises, and their successors, assigns and purchasers, and “Mortgage” shall
mean any such mortgage, deed or trust, pledge, security agreement, assignment or
transfer instrument, including all renewals, extensions and rearrangements
thereof and of all debts secured thereby.

     9.2      Attornment. Upon the written request of any person or party
succeeding to the interest of Landlord under this Lease, Tenant shall
automatically become the tenant of and attorn to such successor in interest
without any change in any of the terms of this Lease. No successor in interest
shall be (a) bound by any payment of Monthly Rent for more than one month in
advance, except payments of security for the performance by Tenant of Tenant’s
obligations under this Lease (b) subject to any offset, defense or damages
arising out of a default or any obligations of any preceding Landlord. Neither
Landlord’s Mortgagee nor its successor in interest shall be bound by any
amendment of this Lease entered into after Tenant has been given written notice
of the name and address of Landlord’s Mortgagee and without the written consent
of Landlord’s Mortgagee or such successor in interest. The attornment and
mortgagee protection clauses of this Section 9.2 shall be self-operative and no
further instruments of attornment or mortgagee protection need be required by
any Landlord’s Mortgagee or successor in interest thereto. Nevertheless, upon
the written request therefor and without any compensation or consideration being
payable to Tenant, Tenant agrees to execute, have acknowledged and deliver such
instruments as may be requested to confirm the same.



9



ARTICLE 10: INSURANCE

     10.1      Tenant's Insurance Coverage. Tenant shall, at all times during
the term of this Lease, and at Tenant's own cost and expense, procure and
continue in force the following insurance coverage:

(a)  

Commercial general liability insurance with a combined single limit for bodily
injury and property damage of not less than One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate, including,
without limitation, contractual liability coverage for the performance by Tenant
of the indemnity agreement set forth in ARTICLE 16.


(b)  

Insurance covering any buildings and all improvements on each of the Premises,
including Tenant’s leasehold improvements and personal property in or upon each
such Premises in an amount not less than one hundred percent (100%) of full
replacement cost, providing protection against any peril generally included
within the classification “Fire and Extended Coverage,” together with insurance
against sprinkler damage, vandalism and malicious mischief and a standard
inflation guard endorsement. Tenant hereby assigns to Landlord any and all
proceeds payable with respect to such policies except to the extent such
proceeds are payable with respect to any property that would remain the property
of Tenant upon the termination of this Lease; provided, however, that to the
extent required pursuant to the provisions of ARTICLE 15, such proceeds shall be
made available to Tenant and applied to the repair and restoration of the
Premises with respect to which such proceeds are payable.


(c)  

Worker's compensation insurance satisfying Tenant's obligations under the
worker's compensation laws of the State of Utah.


(d)  

Such other policy or policies of insurance with respect to each Premises as
Landlord may reasonably require in accordance with commercially reasonable
practices for premises and in geographical areas similar to such Premises.


Such minimum limits shall in no event limit the liability of Tenant under this
Lease. Such liability insurance shall name Landlord, and any other person
specified from time to time by Landlord, as an additional insured; such property
insurance shall name Landlord as a loss payee as Landlord’s interest may appear;
and both such liability and property insurance shall be with companies licensed
to do business in Utah reasonably acceptable to Landlord. All liability policies
maintained by Tenant shall contain a provision that Landlord and any other
additional insured, although named as an insured, shall nevertheless be entitled
to recover under such policies for any loss sustained by Landlord and Landlord’s
agents and employees as a result of the acts or omissions of Tenant. Tenant
shall furnish Landlord with certificates of coverage. No such policy shall be
cancelable or subject to reduction of coverage or other modification except
after thirty (30) days’ prior written notice to Landlord by the insurer. All
such policies shall be written as primary policies, not contributing with and
not in excess of the coverage which Landlord may carry, and shall only be
subject to such deductibles as are reasonably acceptable to Landlord. Tenant
shall, within ten (10) days after the expiration of such policies, furnish
Landlord with renewals of, or binders for, such policies. Tenant shall cause all
other occupants of the Premises claiming by, through or under Tenant to execute
and deliver to Landlord a



10



waiver of claims similar to the waiver contained in Section 10.2 and to obtain
such waiver of subrogation rights endorsements. At Landlord’s request, any
Landlord’s Mortgagee shall be afforded coverage under any policy required to be
secured by Tenant under this Lease by use of a mortgagee’s endorsement to the
policy concerned.

     10.2      Waiver of Subrogation. Landlord hereby waives all claims, rights
of recovery and causes of action that Landlord or any party claiming by, through
or under Landlord may now or hereafter have by subrogation or otherwise against
Tenant or against any of Tenant’s officers, directors, shareholders or employees
for any loss or damage that may occur to any of the Premises, Tenant’s
improvements or any of the contents of any of the foregoing by reason of fire or
other casualty, or by reason of any other cause, to the extent that such loss or
damage is actually covered by a policy of insurance maintained by Landlord;
provided, however, that the waiver set forth in this Section 10.2 shall not
apply to any deductibles on insurance policies carried by Landlord or to any
coinsurance penalty which Landlord may sustain. Tenant hereby waives all claims,
rights of recovery and causes of action that Tenant or any party claiming by,
through or under Tenant may now or hereafter have by subrogation or otherwise
against Landlord or against any of Landlord’s officers, directors, members,
shareholders, partners or employees for any loss or damage that may occur to any
of the Premises, Tenant’s improvements or any of the contents of any of the
foregoing by reason of fire or other casualty, or by reason of any other cause,
to the extent that such loss or damage either (a) is actually covered by a
policy of insurance maintained by Tenant, or (b) would have been covered had
Tenant obtained the insurance policies required to be obtained and maintained
under Section 10.1. Landlord and Tenant shall cause an endorsement to be issued
to their respective insurance policies recognizing this waiver of subrogation.

ARTICLE 11 : MAINTENANCE AND REPAIRS

     During the term of this Lease, Tenant shall, at Tenant’s sole cost,
maintain each of the Premises, including the floor slab, foundation,
load-bearing walls, other structural elements and roofs of any buildings, in
good order, condition and repair, and in a clean, safe, operable, attractive and
sanitary condition which is consistent with the nature and quality of such
Premises as compared to other similar properties in the area where such Premises
are located. Tenant will not commit or allow to remain any waste or damage to
any portion of the Premises. Subject to ARTICLE 15, Tenant shall repair or
replace, subject to Landlord’s direction and supervision, any damage to any
buildings and/or any of the Premises (including the structural components and
the roof of any buildings) caused by Tenant or Tenant’s agents, contractors or
invitees. If Tenant fails to make such repairs or replacements, Landlord may
make the same at Tenant’s cost. Such cost shall be payable to Landlord by Tenant
on demand.

ARTICLE 12 : FIXTURES AND ALTERATIONS

     12.1      Landlord Approval. Tenant shall not make (or permit to be made)
any change, addition or improvement to any of the Premises (including, without
limitation, the attachment of any fixture or equipment) unless such change,
addition or improvement (a) equals or exceeds the quality of materials used in
construction of such Premises and utilizes only new materials, (b) is in
conformity with all Legal Requirements as defined in Section 4.2(a), and is made
after



11



obtaining any required permits and licenses, (c) if a “Major Improvement”
(hereinafter defined), is made with prior written consent of Landlord pursuant
to plans and specifications approved in writing in advance by Landlord and, if
reasonably required by Landlord, such plans and specifications are prepared by
an architect approved in writing in advance by Landlord, (d) if a Major
Improvement, is made after Tenant has provided to Landlord such indemnification,
insurance, and/or bonds requested by Landlord, including, without limitation, a
performance and completion bond in such form and amount as may be satisfactory
to Landlord to protect against claims and liens for labor performed and
materials furnished, and to insure the completion of any change, addition or
improvement, and (e) if a Major Improvement, is carried out by persons approved
in writing by Landlord who, if required by Landlord, deliver to Landlord before
commencement of their work proof of such insurance coverage as Landlord may
require, with Landlord named as an additional insured. Any request for
Landlord’s consent to any change, addition or improvement or for Landlord’s
approval of plans or specifications to which Landlord does not respond within
twenty (20) days shall be deemed granted by Landlord. All such alterations,
improvements and additions shall become the property of Landlord and, if
approved in advance by Landlord (unless approved subject to removal by Tenant)
shall, at Tenant’s option, either be removed by Tenant, at Tenant’s expense,
with all damage caused by such removal repaired by Tenant, or be surrendered
with such Premises as part thereof at the termination or expiration of the term
of this Lease with respect to such Premises, without any payment, reimbursement
or compensation therefor. Any such alterations, improvements and additions that
are approved by Landlord subject to removal by Tenant shall be removed by
Tenant, at Tenant’s expense, with all damage caused by such removal repaired by
Tenant, at the termination or expiration of the term of this Lease with respect
to such Premises, without any payment, reimbursement or compensation therefor.
All such alterations, improvements and additions that pursuant to the provisions
of this Section 12.1 do not require the prior approval of Landlord shall, at
Landlord’s election given by written notice at least sixty (60) days prior to
the expiration of this Lease with respect to the Premises concerned, be removed
by Tenant, at Tenant’s expense, with all damage caused by such removal repaired
by Tenant. Within fifteen (15) days after the end of each calendar quarter
during the term of the Lease, Tenant shall give Landlord written notice of the
completion of any improvements to a Premises completed during the immediately
preceding calendar quarter which, pursuant to the provisions of this Section
12.1, did not require the prior consent of Landlord. Such notice shall include a
brief description of such improvements and identify the Premises in which such
Improvements were made. Tenant may remove Tenant’s trade fixtures, office
supplies, movable office furniture and equipment, provided such removal is made
prior to the expiration of the term of this Lease with respect to such Premises,
no uncured Event of Default then exists and Tenant promptly repairs all damage
caused by such removal. Tenant shall indemnify, defend and hold harmless
Landlord from and against all liens, claims, damages, losses, liabilities and
expenses, including attorneys’ fees, which may arise out of, or be connected in
any way with, any such change, addition or improvement. If Tenant leases or
finances any personal property or equipment to be used by Tenant at a Premises,
Landlord shall, within a reasonable time after receipt of written request from
Tenant, execute and deliver to the lessor of, or lender providing financing for,
such personal property or equipment, as applicable, a lien waiver or
subordination with respect to such personal property or equipment in a form
reasonably acceptable to Landlord. As used in this Section 12.1, the following
terms shall have the meanings hereinafter specified: (1) “Building Structure”
shall mean with respect to any building the structural portions of such
building, including the foundation, floor/ceiling slabs, roof, exterior walls,
exterior glass and mullions, columns, beams, shafts (including elevator shafts),
and elevator cabs; (2) “Building Systems”



12



shall mean with respect to any building the mechanical, electrical, life safety,
plumbing, and sprinkler systems and HVAC systems (including primary and
secondary loops connected to the core) servicing such building; and (3) “Major
Improvement” shall mean with respect to each Premises any change, addition or
improvement to such Premises if (A) the cost of such change, addition or
improvement exceeds $50,000.00, (B) such change, addition or improvement affects
either the exterior of any building or any Building Structure located on such
Premises, or (C) such change, addition or improvement has a material affect on
any Building System of any building located on such Premises.

     12.2      Manner of Construction, Materialmen, Lien Claims. All
construction performed on or with respect to any of the Premises by Tenant shall
be performed in a good, workmanlike and first-class manner, in accordance with
all applicable permits, authorizations, laws, ordinances, orders, regulations
and requirements of all governmental authorities having jurisdiction of such
Premises and, to the extent required by Section 12.1, in accordance with plans
approved by Landlord. Tenant shall promptly pay all contractors and materialmen,
so as to eliminate the possibility of a lien attaching to such Premises or any
Improvements, and should any such lien be made or filed by reason of any fault
of Tenant, Tenant shall bond against or discharge the same within forty-five
(45) days after written request by Landlord. If Tenant fails to bond against or
discharge the same within such forty-five (45) day period, Landlord shall have
the right, but not the obligation, to pay and discharge any such lien that
attached to such Premises and Tenant shall reimburse Landlord for any such sums
paid together with interest at the rate specified in Section 3.2 within thirty
(30) days after written demand by Landlord.

ARTICLE 13 : ACCESS BY LANDLORD

     Landlord, its employees, contractors, agents, and representatives shall
have the right (and Landlord, for itself and such persons and firms, hereby
reserves the right) to enter each of the Premises during normal business hours
and at a time least likely to interrupt Tenant’s operations upon advance
reasonable notice (not less than 24 hours) (a) to inspect, maintain or repair
the Premises, (b) to show the Premises to prospective purchasers of such
Premises (and, during the last six (6) months of the term of this Lease with
respect to such Premises, to prospective tenants of the Premises), (c) to
determine whether Tenant is performing its obligations hereunder and, if it is
not, to perform the same at Landlord’s option and Tenant’s expense in accordance
with this Lease following any applicable notice and cure period, or (d) for any
other reasonable purpose. In an emergency with respect to any of the Premises,
Landlord (and such persons and firms) may use any means to open any door into or
on such Premises without any liability therefore (except for repair of any
damage caused thereby). Entry into any of the Premises by Landlord or any other
person or firm named in the first sentence of this ARTICLE 13 for any purpose
permitted herein shall not constitute a trespass or an eviction (constructive or
otherwise), or entitle Tenant to any abatement or reduction of Monthly Rent, or
constitute grounds for any claim (and Tenant hereby waives any claim) for
damages for any injury to or interference with Tenant’s business, for loss of
occupancy or quiet enjoyment, or for consequential damages, excepting any damage
or injury to property or person actually caused by Landlord or any such person
or firm.



13



ARTICLE 14: CONDEMNATION

     As used in this Paragraph, the term “Condemnation Proceedings” means any
actions or proceedings in which any interest in any Premises (the “Affected
Premises”) is taken for any public or quasi-public purpose by any lawful
authority through exercise of the power of eminent domain or by purchase or
other means in lieu of such exercise. If the whole of the Affected Premises is
taken through Condemnation Proceedings, this Lease shall automatically terminate
as of the date of the taking with respect to the Affected Premises (only). The
phrase “as of the date of the taking” means the date of taking actual physical
possession by the condemning authority or such earlier date as the condemning
authority gives notice that it is deemed to have taken possession. Tenant may
terminate this Lease with respect to the Affected Premises if more than
twenty-five percent (25%) of the Affected Premises is taken or any portion of
the Affected Premises is taken which substantially interferes with Tenant’s
ability to operate or use the Affected Premises for either the permitted use for
such Premises specified in Schedule A or such other use of such Affected
Premises for which Landlord has previously given written approval. Any such
termination must be accomplished through written notice given no later than
thirty (30) days after, and shall be effective as of, the date of such taking.
In all other cases, or if Tenant fails to exercise its right to terminate, this
Lease shall remain in effect, and Tenant shall, subject to the availability of
adequate condemnation proceeds, promptly repair and restore the Affected
Premises as nearly as possible to the nature and character that existed
immediately prior to such taking and, to the extent required by Section 12.1, in
accordance with plans approved by Landlord. If a portion of the Affected
Premises is taken and this Lease is not terminated, the Monthly Rent shall be
reduced in the proportion that the area of the Premises taken bears to the total
area of the Premises immediately prior to the taking. Whether or not this Lease
is terminated as a consequence of Condemnation Proceedings, all damages or
compensation awarded for a partial or total taking, including any award for
severance damage and any sums compensating for diminution in the value of or
deprivation of the leasehold estate under this Lease, shall be the sole and
exclusive property of Landlord, provided that Tenant shall be entitled to any
award for the loss of, or damage to, Tenant’s trade fixtures, loss of business
and moving expenses; provided, however, that if (y) this Lease is not terminated
as a consequence of Condemnation Proceedings, and (z) Landlord receives an award
in such Condemnation Proceedings for the repair and restoration of the Premises,
Landlord shall make available to Tenant all or a portion of the award so
designated, as necessary, for Tenant to complete its obligations of repair and
restoration under this Paragraph. If made, the disbursement of such portion of
the award shall be made by Landlord to Tenant in accordance with disbursement
procedures typically used by construction lenders in the Provo/Orem, Utah
metropolitan area. Tenant shall have no claim against Landlord for the
occurrence of any Condemnation Proceedings, or for the termination of this Lease
or a reduction in the Premises as a result of any Condemnation Proceedings.

ARTICLE 15 : DAMAGE OR DESTRUCTION

     Tenant shall give prompt written notice to Landlord of any casualty of
which Tenant is aware to any Premises (the “Damaged Premises”). If the Damaged
Premises are totally destroyed, or are partially destroyed but in Tenant’s
opinion cannot be restored to an economically viable building for either the use
for such building specified in Schedule A or such other use of such building for
which Landlord has previously given written approval, or if the insurance
proceeds actually paid to Tenant as a result of any casualty are, in Tenant’s
reasonable



14



opinion inadequate to restore the portion remaining of the Damaged Premises to
an economically viable building for such use, Tenant may, at its election
exercisable by giving written notice to Landlord within sixty (60) days after
the casualty, terminate this Lease with respect to the Damaged Premises as of
the date of the casualty or the date Tenant is deprived of possession of such
Premises (whichever is later). If this Lease is terminated with respect to the
Damaged Premises as a result of a casualty, Tenant shall promptly deliver to
Landlord all insurance proceeds received by Tenant under the insurance policy
carried by Tenant on the Damaged Premises, net of any insurance proceeds
attributable to Tenant’s personal property or other property that would be
Tenant’s property upon termination of the Lease and any costs expended or fees
or other charges incurred by Tenant in collecting such proceeds. If this Lease
is not terminated as a result of a casualty, subject to the availability of
adequate insurance proceeds, Tenant shall restore the Damaged Premises as nearly
as possible to the nature and character that existed immediately prior to the
occurrence of such casualty and, to the extent required by Section 12.1, in
accordance with plans approved by Landlord. Except for Tenant’s share of any
insurance proceeds received by Landlord and attributed to Tenant’s property as
provided more fully above, if any, Tenant shall have no claim against Landlord
for any loss suffered by reason of any such damage, destruction, repair or
restoration. Other than providing Tenant any insurance proceeds attributable to
Tenant’s property as described above, Landlord shall not be required to repair
any damage to or to make any restoration of any furnishings, trade fixtures,
leasehold improvements, equipment, merchandise and other personal property
installed in the Premises by Tenant or at the direct or indirect expense of
Tenant.

ARTICLE 16 : INDEMNITY

     16.1 Tenant’s Indemnity. Except to the extent such obligations are
otherwise limited by Section 4.3, Tenant shall defend, indemnify and hold
harmless Landlord and Landlord’s officers, directors, shareholders, members,
partners and employees from and against all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs, expenses and disbursements
(including court costs and reasonable attorneys’ fees) resulting from any
injuries to or death of any person or damage to any property occurring during
the term of this Lease in or about the Premises except to the extent such
injury, death or damage is caused by Landlord or Landlord’s employees, agents,
or contractors.

     16.2 Landlord’s Indemnity. Landlord shall defend, indemnify and hold
harmless Tenant and Tenant’s officers, directors, shareholders and employees
from and against all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs, expenses and disbursements (including court costs
and reasonable attorneys’ fees) resulting from any injuries to or death of any
person or damage to any property occurring during the term of this Lease in or
about the Premises to the extent such injury, death or damage is caused by
Landlord or Landlord’s employees, agents, or contractors.

ARTICLE 17 : LANDLORD NOT LIABLE

     Landlord shall have no liability to Tenant, or to Tenant’s officers,
directors, shareholders, employees, agents, contractors or invitees, for bodily
injury, death, property damage, business interruption, loss of profits, loss of
trade secrets or other direct or consequential damages



15



occasioned by (a) vandalism, theft, burglary and other criminal acts, (b) water
leakage, or (c) the repair, replacement, maintenance, damage or destruction of
the Premises, unless any of the foregoing are caused by Landlord or Landlord’s
employees, agents, or contractors.

ARTICLE 18 : DEFAULT AND REMEDIES

     18.1      Default. The occurrence of any of the following shall constitute
a material default and breach of this Lease by Tenant (hereinafter "Event of
Default"):

(a)  

Any failure by Tenant to pay the Monthly Rent payable with respect to any of the
Premises or any other monetary sums required to be paid under this Lease, where
such failure continues for fifteen (15) days after written notice thereof by
Landlord to Tenant;


(b)  

Any failure by Tenant to observe and perform any other term, covenant or
condition of this Lease to be observed or performed, by Tenant, where such
failure continues for thirty (30) days after written notice thereof by Landlord
to Tenant; provided, however, that if the nature of the default is such that the
default cannot reasonably be cured within the thirty (30) day period, Tenant
shall not be deemed to be in default if Tenant shall within the thirty (30) day
period commence action to cure the default and thereafter diligently prosecute
the same to completion;


(c)  

The filing of a petition by or against Tenant (1) in any bankruptcy or other
insolvency proceeding, (2) seeking any relief under the Bankruptcy Code or any
similar debtor relief law, (3) for the appointment of a liquidator or receiver
for all or substantially all of Tenant’s property or for Tenant’s interest in
this Lease, or (4) to reorganize or modify Tenant’s capital structure, unless
such petition is dismissed within sixty (60) days after filing; or


(d)  

The admission by Tenant in writing that it cannot meet its obligations as they
become due or the making by Tenant of an assignment for the benefit of its
creditors.


     18.2       Nonexclusive Remedies. Upon any Event of Default, Landlord shall
have, in addition to any other remedies provided in this Lease, the following
nonexclusive remedies to be applied only with respect to the particular Premises
to which the Event of Default relates (the “Default Premises”):

(a)  

At Landlord’s option and without waiving any default by Tenant, Landlord shall
have the right to continue this Lease in full force and effect and to collect
all Monthly Rent and any other fees to be paid by Tenant under this Lease as and
when due. During any period that Tenant is in default, Landlord shall have the
right, pursuant to legal proceedings or pursuant to any notice provided for by
law, to enter and take possession of (only) the Default Premises, without
terminating this Lease, for the purpose of reletting the Default Premises or any
part thereof and making any alterations and repairs that may be necessary or
desirable in connection with such reletting. Any such reletting or relettings
may be for such term or terms (including periods that exceed the



16



   

balance of the term of this Lease), and upon such other terms, covenants and
conditions as Landlord may in Landlord’s reasonable discretion deem advisable.
Upon each and any such reletting, the rent or rents received by Landlord from
such reletting shall be applied as follows, as the same relate (only) to the
Default Premises: (1) to the payment of any amounts (other than Monthly Rent)
due hereunder from Tenant to Landlord; (2) to the payment of reasonable costs
and expenses of such reletting, including reasonable brokerage fees, attorney’s
fees, court costs, and costs of any alterations or repairs; (3) to the payment
of any Monthly Rent and any other amounts due and unpaid hereunder; and (4) the
residue, if any, shall be held by Landlord and applied in payment of future
Monthly Rent and any other amounts as they become due and payable hereunder. If
the rent or rents received during any month and applied as provided above shall
be insufficient to cover all such amounts including the Monthly Rent and any
other amounts to be paid by Tenant pursuant to this Lease for such month with
respect to the Default Premises, Tenant shall pay to Landlord any deficiency;
such deficiencies shall be calculated and paid monthly. No entry or taking
possession of all or any of the Default Premises by Landlord shall be construed
as an election by Landlord to terminate this Lease with respect to any of the
Default Premises, unless Landlord gives written notice of such election to
Tenant or unless such termination shall be decreed by a court of competent
jurisdiction. Notwithstanding any reletting by Landlord without termination,
Landlord may at any time thereafter terminate this Lease with respect to the
Default Premises for such previous default by giving written notice thereof to
Tenant.


(b)  

Terminate Tenant’s right to possession of the Default Premises by notice to
Tenant, in which case this Lease shall terminate with respect to the Default
Premises and Tenant shall immediately surrender possession of the Default
Premises to Landlord. In such event Landlord shall be entitled to recover from
Tenant all damages incurred by Landlord by reason of Tenant’s default, including
without limitation the following, as the same relate (only) to the Default
Premises to the extent permitted by law: (1) all unpaid rent which has been
earned at the time of such termination, plus (2) the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that is proved could have been reasonably
avoided, plus (3) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease, or in addition to or in lieu of the foregoing such damages as
may be permitted from time to time under applicable law. Upon any such re-entry
Landlord shall have the right to make any reasonable repairs, alterations or
modifications to the Default Premises, which Landlord in Landlord’s reasonable
discretion determines are reasonable and necessary.


(c)  

If an Event of Default specified in Section 18.1 occurs, Landlord may remove and
store any property that remains on the Default Premises and, if Tenant does not
claim such property within thirty (30) days after Landlord has delivered to
Tenant notice of such storage, Landlord may appropriate, sell, destroy or
otherwise dispose of the property in question without notice to Tenant or any
other person, and without an obligation to account for such property.



17



      18.3       Payment by Tenant. Upon any Event of Default, Tenant shall also
pay to Landlord all reasonable costs and expenses incurred by Landlord,
including court costs and reasonable attorneys’ fees, in (a) retaking or
otherwise obtaining possession of the Default Premises, (b) removing and storing
Tenant’s or another occupant’s property, (c) repairing, restoring, altering,
remodeling, or otherwise putting all or any of the Default Premises into a
condition acceptable to a new tenant or tenants, (d) reletting all or any part
of the Default Premises, (e) paying or performing the underlying obligation
which Tenant failed to pay or perform, and (f) enforcing any of Landlord’s
rights, remedies or recourse arising as a consequence of the Event of Default.

     18.4      Reletting. Upon termination of this Lease with respect to the
Default Premises or upon termination of Tenant’s right to possession of all or
any of the Default Premises, Landlord shall use reasonable efforts to mitigate
its damages in accordance with Utah law and relet the Default Premises on such
terms and conditions as Landlord in its reasonable discretion may determine
(including a term different than the term of this Lease, rental concession, and
alterations to and improvements of the Default Premises). Subject to Landlord’s
obligation to mitigate damages, Landlord shall not be obligated to relet any of
the Default Premises before leasing other property owned by Landlord. Landlord
shall not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet any of the Default Premises or collect
rent due with respect to such reletting provided the Landlord has complied with
Landlord’s duty to mitigate damages as set forth above. If Landlord relets any
of the Default Premises, rent Landlord receives from such reletting shall be
applied to the payment of the following, as the same relate (only) to the
Default Premises: first, any indebtedness from Tenant to Landlord other than
Monthly Rent (if any); second, all costs, including for maintenance and
alterations, incurred by Landlord in reletting; and third, Monthly Rent due and
unpaid. In no event shall Tenant be entitled to the excess of any rent obtained
by reletting over the Monthly Rent herein reserved until all of Tenant’s
obligations to Landlord have been satisfied

     18.5      Landlord’s Right to Pay or Perform. Upon an Event of Default,
Landlord may, but without obligation to do so and without thereby waiving or
curing such Event of Default, pay or perform the underlying obligation for the
account of Tenant, and enter any Premises and expend any security deposit or
other sums paid by Tenant for the purpose of securing faithful performance of
Tenant’s obligations under this Lease.

     18.6       No Waiver; No Implied Surrender. Provisions of this Lease may
only be waived by the party entitled to the benefit of the provision, and any
such waiver shall be in writing. Thus, neither the acceptance of Monthly Rent by
Landlord following an Event of Default (whether known to Landlord or not), nor
any other custom or practice followed in connection with this Lease, shall
constitute a waiver by Landlord of such Event of Default or any other Event of
Default. Further, the failure by Landlord to complain of any action or inaction
by Tenant, or to assert that any action or inaction by Tenant constitutes (or
would constitute, without the giving of notice and the passage of time) an Event
of Default, regardless of how long such failure continues, shall not extinguish,
waive or in any way diminish the rights, remedies and recourse of Landlord with
respect to such action or inaction. No waiver by Landlord of any provision of
this Lease or of any breach by Tenant of the same or any other provision hereof
shall constitute a waiver of any other provision or any other breach. Landlord’s
consent to any act by Tenant requiring Landlord’s consent shall not be deemed to
render unnecessary the obtaining of Landlord’s consent to any subsequent act of
Tenant. No act or omission by Landlord (other than Landlord’s execution of a
document acknowledging such surrender) or Landlord’s agents, including the
delivery of the keys to any Premises, shall constitute an acceptance of a
surrender of such Premises.



18



ARTICLE 19 : DEFAULT BY LANDLORD

     Landlord shall not be in default under this Lease, and Tenant shall not be
entitled to exercise any right, remedy or recourse against Landlord or otherwise
as a consequence of any alleged default by Landlord under this Lease unless
Landlord fails to perform any of its obligations hereunder and said failure
continues for a period of thirty (30) days after Tenant gives Landlord and
(provided that Tenant shall have been given the name and address of Landlord’s
Mortgagee) Landlord’s Mortgagee written notice thereof specifying, with
reasonable particularity, the nature of Landlord’s failure. If, however, the
failure cannot reasonably be cured within the thirty (30) day period, Landlord
shall not be in default hereunder if Landlord or Landlord’s Mortgagee commences
to cure the failure within the thirty (30) days and thereafter pursues the
curing of the same diligently to completion. If Tenant recovers a money judgment
against Landlord for Landlord’s default of its obligations hereunder or
otherwise, the judgment shall be limited to Tenant’s actual, direct, but no
consequential, damages therefor and shall be satisfied only out of the interest
of Landlord in the Premises as the same may then be encumbered, and Landlord
shall not otherwise be liable for any deficiency. The foregoing shall not limit
any right that Tenant might have to obtain specific performance of Landlord’s
obligations hereunder.

ARTICLE 20 : RIGHT OF RE-ENTRY

     20.1       Surrender of Premises. Upon the expiration or termination of the
term of this Lease for whatever cause for any Premises, or upon the exercise by
Landlord of its right to re-enter any Premises without terminating this Lease,
Tenant shall immediately, quietly and peaceably surrender to Landlord possession
of such Premises “broom clean” and in good order, condition and repair, except
only for ordinary wear and tear, damage by casualty (subject to ARTICLE 15) and
repairs to be made by Landlord under this Lease. If Tenant is in default under
this Lease, Landlord shall have a lien on Tenant’s personal property, trade
fixtures and other property as set forth in Section 38-3-1, et seq., of the Utah
Code Ann. (or any replacement provision), subject to any lien waiver or
subordination previously executed by Landlord. In addition to the provisions of
ARTICLE 12, Tenant may, and Landlord may require Tenant to, remove any personal
property, equipment, trade fixtures and other property owned by Tenant. All
personal property, trade fixtures and other property of Tenant not removed from
any Premises on the abandonment of such Premises or on the expiration of the
term of this Lease or sooner termination of this Lease with respect to any
Premises for any cause shall conclusively be deemed to have been abandoned and
may be appropriated, sold, stored, destroyed or otherwise disposed of by
Landlord without notice to, and without any obligation to account to, Tenant or
any other person. Tenant shall pay to Landlord all expenses incurred in
connection with the disposition of such property in excess of any amount
received by Landlord from such disposition. While Tenant remains in possession
of any Premises after such expiration with Landlord’s prior written consent,
Tenant shall be deemed to be occupying such Premises as a month-to-month tenant,
subject to all of the obligations of Tenant under this Lease, except that the
Monthly Rent shall be one hundred ten percent (110%) of the Monthly Rent in
effect



19



immediately before such expiration, termination or exercise by Landlord. While
Tenant remains in possession of any Premises after such expiration, termination
or exercise by Landlord of its re-entry right without Landlord’s prior written
consent, Tenant shall be deemed to be occupying such Premises as a
tenant-at-sufferance, subject to all of the obligations of Tenant under this
Lease, except that the daily rent shall be twice the per-day rent in effect
immediately before such expiration, termination or exercise by Landlord. No such
holding over shall extend the Term. If Tenant fails to surrender possession of
the Premises in the condition herein required, Landlord may, at Tenant’s
expense, restore the Premises to such condition.

     20.2      Hazardous Substances. Except to the extent that Landlord has an
obligation to indemnify Tenant pursuant to the provisions of Section 4.3 and
except to the extent caused by Landlord or Landlord’s employee’s agents, or
contractors, no spill, deposit, emission, leakage or other release of Hazardous
Substance in the soils, groundwaters or waters shall be deemed to result in
either wear and tear that would be normal for the term of this Lease or a
casualty to the Premises and the provisions of Section 4.3 shall apply to such
spill, deposit, emission, leakage, or other release.

ARTICLE 21 : MISCELLANEOUS

     21.1       Entire Agreement. This instrument along with any exhibits,
attachments and addenda hereto constitutes the entire agreement between Landlord
and Tenant relative to the Premises and this Lease and the exhibits,
attachments, and addenda may be altered, amended or revoked only by an
instrument in writing signed by both Landlord and Tenant. All prior or
contemporaneous oral agreements between and among Landlord and Tenant and their
agents or representatives relative to the leasing of the Premises are merged in
or revoked by this Lease.

     21.2       Severability. If any term or provision of this Lease shall, to
any extent, be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

     21.3      Costs of Suit. If Tenant or Landlord shall bring any action for
any relief against the other, declaratory or otherwise, arising out of this
Lease, including any suit by Landlord for the recovery of rent or possession of
any Premises or any part thereof, the losing party shall pay the successful
party a reasonable sum for attorney’s fees whether or not such action is
prosecuted to judgment.

     21.4       Time and Remedies. Time is of the essence of this Lease and
every provision hereof. All rights and remedies of the parties shall be
cumulative and nonexclusive of any other remedy at law or in equity.

     21.5        Binding Effect, Successors and Choice of Law. All time
provisions of this Lease are to be construed as both covenants and conditions as
though the words importing such covenants and conditions were used in each
separate Article of this Lease. Subject to any provisions restricting assignment
by Tenant as set forth in Section 7.1, all of the terms hereof shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Lease shall be governed by the laws of the State of Utah.



20



     21.6      Waiver. No term, covenant or condition of this Lease shall be
deemed waived, except by written consent of the party against whom the waiver is
claimed, and any waiver of the breach of any term, covenant or condition shall
not be deemed to be a waiver of any preceding or succeeding breach of the same
or any other term, covenant or condition. Acceptance by Landlord of any
performance by Tenant after the time the same shall have become due shall not
constitute a waiver by Landlord of the breach or default of any term, covenant
or condition unless otherwise expressly agreed to by Landlord in writing.

     21.7       Reasonable Consent. Except as expressly limited elsewhere in
this Lease, wherever in this Lease Landlord or Tenant is required to give
consent or approval to any action on the part of the other, such consent or
approval shall not be unreasonably withheld, conditioned or delayed. In the
event of failure to give any such consent, the other party shall be entitled to
specific performance at law and shall have such other remedies as are reserved
to such party under this Lease.

     21.8       Notice. Any notice required to be given under this Lease shall
be given in writing and shall be delivered in person or by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
addresses for Landlord and Tenant set forth above. Either Landlord or Tenant may
change the address at which such party desires to receive notice on written
notice of such change to the other party. Any such notice shall be deemed to
have been given, and shall be effective, on delivery to the notice address then
applicable for the party to which the notice is directed; provided, however,
that refusal to accept delivery of a notice or the inability to deliver a notice
because of an address change which was not properly communicated shall not
defeat or delay the giving of a notice.

      21.9       No Partnership. Landlord does not, as a result of entering into
this Lease, in any way or for any purpose become a partner of Tenant in the
conduct of Tenant’s business, or otherwise, or joint venturer or a member of a
joint enterprise with Tenant.

      21.10       Estoppel Certificates; Financial Statements. Tenant shall,
from time to time and within twenty (20) days of written request from either
Landlord or Landlord’s Mortgagee, and without compensation or consideration
execute and deliver a certificate setting forth the following: (a) a
ratification of this Lease; (b) the Commencement Date and expiration date for
each Premises; (c) that this Lease is in full force and effect and has not been
assigned, modified, supplemented or amended (except by such writing as shall be
stated): (d) that this Lease, as modified, supplemented or amended (if such is
the case) constitutes the complete agreement between Landlord and Tenant with
respect to all Premises and that Tenant does not hold an option to purchase any
Premises or any interest therein, (e) that all conditions under this Lease to be
performed by Landlord have been satisfied or, in the alternative, those claimed
by Tenant to be unsatisfied; (f) that no defenses or offsets exist against the
enforcement of this Lease by Landlord or, in the alternative, those claimed by
Tenant to exist; (g) whether within the knowledge of Tenant there are any
existing breaches or defaults by Landlord hereunder and, if so, stating the
defaults with reasonable particularity; (h) the amount of advance Monthly Rent,
if any (or none if such is the case), paid by Tenant for any or all of the
Premises; (i) the date to which Monthly Rent has been paid; and (j) such other
information as Landlord or Landlord’s Mortgagee may reasonably request.
Landlord’s Mortgagee and purchasers from either Landlord’s Mortgagee or Landlord
shall be entitled to rely on any estoppel certificate executed by Tenant.



21



      21.11       Number and Gender; Captions and References. As the context of
this Lease may require, pronouns shall include natural persons and legal
entities of every kind and character, the singular number shall include the
plural, and the neuter shall include the masculine and the feminine gender.
Article headings in this Lease are for convenience of reference only and are not
intended, to any extent and for any purpose, to limit or define any Article
hereof. Whenever the terms “hereof,” “hereby,” “herein,” “hereunder,” or words
of similar import are used in this Lease, they shall be construed as referring
to this Lease in its entirety rather than to a particular Article or provision,
unless the context specifically indicates to the contrary. Any reference to a
particular “Article” shall be construed as referring to the indicated Article of
this Lease.

      21.12       Brokers. Tenant and Landlord each hereby warrants and
represents to the other that it has not incurred or authorized any brokerage
commission, finder’s fees or similar payments in connection with this Lease.
Each party shall defend, indemnify and hold the other harmless from and against
any claim for brokerage commission, finder’s fees or similar payment arising by
virtue of the authorization of such indemnifying party, or any Affiliate of such
party, in connection with this Lease.

      21.13       Authority. Tenant warrants and represents to Landlord that (a)
Tenant is a duly organized and existing legal entity, in good standing in the
State of Utah, (b) Tenant has full right and authority to execute, deliver and
perform this Lease, and (c) the person executing this Lease on behalf of Tenant
was authorized to do so. Landlord warrants and represents to Tenant that (x)
Landlord is a duly organized and existing legal entity, in good standing in the
State of Utah, (y) Landlord has full right and authority to execute, deliver and
perform this Lease, and (z) the person executing this Lease on behalf of
Landlord was authorized to do so.

      21.14       Recording. This Lease (including any addenda or exhibit
hereto) shall not be recorded, but one or more notices or memoranda of this
Lease, in form and substance reasonably satisfactory to Landlord and Tenant,
shall be executed by Landlord and Tenant concurrently with the execution of this
Lease, and may be recorded at Tenant’s sole cost and expense.

     21.15        Multiple Counterparts; Exhibits. This Lease may be executed in
two or more counterparts, each of which shall be an original, but all of which
shall constitute but one instrument. All, schedules, addenda and exhibits hereto
are incorporated herein for any and all purposes.

      21.16       Miscellaneous. No amendment to this Lease shall be binding on
Landlord or Tenant unless reduced to writing and signed by both parties. Venue
on any action arising out of this Lease shall be proper only in the District
Court of Utah County, State of Utah. Landlord and Tenant waive trial by jury in
any action, proceeding or counterclaim brought by either of them against the
other on all matters arising out of this Lease or the use and occupancy of the
Premises.



22



      21.17      Acknowledgment. TENANT ACKNOWLEDGES THAT LANDLORD HAS MADE NO
WARRANTIES TO TENANT AS TO THE CONDITION OF ANY PREMISES, EITHER EXPRESS OR
IMPLIED, AND LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT
ANY PREMISES ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE. THE TAKING
OF POSSESSION OF EACH PREMISES BY TENANT SHALL CONCLUSIVELY ESTABLISH THAT SUCH
PREMISES, THE TENANT IMPROVEMENTS THEREIN, ANY BUILDINGS AND THE COMMON AREAS
WERE AT SUCH TIME COMPLETE AND IN GOOD, SANITARY AND SATISFACTORY CONDITION AND
REPAIR WITH ALL WORK REQUIRED TO BE PERFORMED BY LANDLORD, IF ANY, COMPLETED AND
WITHOUT ANY OBLIGATION ON LANDLORD’S PART TO MAKE ANY ALTERATIONS, UPGRADES OR
IMPROVEMENTS THERETO.

     21.18      Force Majeure. If either Landlord or Tenant is delayed or
hindered in or prevented from the performance of any act required under this
Lease by reason of acts of God, strikes, lockouts, other labor troubles,
inability to procure labor or materials, fire, accident, failure of power,
restrictive governmental laws, ordinances, regulations or requirements of
general applicability, riots, civil commotion, insurrection, war or other reason
not the fault of the party delayed, hindered or prevented and beyond the control
of such party (financial inability excepted), performance of the action in
question shall be excused for the period of delay and the period for the
performance of such act shall be extended for a period equivalent to the period
of such delay.

ARTICLE 22 : RENEWAL

     Provided that no Event of Default has occurred and is then continuing
beyond any applicable cure period, Tenant shall have the right and option
(hereinafter individually a “Renewal Option” and collectively the “Renewal
Options”) to renew this Lease with respect to each (or any) of the Premises for
the terms set forth on Schedule A (hereinafter individually a “Renewal Term” and
collectively the “Renewal Terms”) under the same terms, conditions and covenants
contained in this Lease, except that (a) no abatements or other concessions, if
any, applicable to the initial Lease term shall apply to any Renewal Term, (b)
the Monthly Rent payable with respect to such Premises for each Lease Year of
each Renewal Term (hereinafter the “Renewal Term Monthly Rent”) shall be
determined as set forth below, (c) Tenant shall have no option to renew this
Lease beyond the expiration of the last Renewal Term specified herein, and (d)
all leasehold improvements within the Premises shall be provided in their
then-existing condition (on an “as is” basis) at the time each Renewal Term
commences. Tenant shall be deemed to have exercised each Renewal Option unless
Tenant gives Landlord written notice of Tenant’s election not to exercise a
Renewal Option at least 365 days prior to the date on which the term of the
Lease would expire but for the exercise of such Renewal Option. Upon exercise of
the Renewal Option with respect to any Premises for the applicable Renewal Term
by Tenant and subject to the conditions set forth hereinabove, this Lease shall
be extended with respect to such Premises (only) for the period of such Renewal
Term and Landlord and Tenant shall promptly enter into a written agreement
modifying and supplementing this Lease in accordance with the provisions hereof.
Any termination of this Lease during the initial Lease term or any Renewal Term
with respect to any Premises shall terminate all remaining renewal rights
hereunder with respect to such Premises. The renewal rights of Tenant hereunder
shall not be severable from this Lease. The Renewal Term Monthly Rent shall be
determined as follows:



23



(a)  

The Renewal Term Monthly Rent payable with respect to the first Lease year of a
Renewal Term shall be one hundred two and five-tenths percent (102.5%) of the
Monthly Rent payable each month during the Lease Year immediately preceding such
Renewal Term; provided, however, that if the initial term with respect to the
Premises concerned is five (5) years or more, Landlord or Tenant may each give
the other written notice (hereinafter an “Election Notice”), within thirty (30)
days of the date on which Tenant is deemed to have exercised the Renewal Option
with respect to such Renewal Term, that the Renewal Term Monthly Rent will be
determined in accordance with the following provisions of this ARTICLE 22, and
if the initial term with respect to the Premises concerned is less than five (5)
years, Landlord (but not Tenant) may, within thirty (30) days of the date on
which Tenant is deemed to have exercised the Renewal Option with respect to such
Renewal Term, give Tenant an Election Notice with respect to such Premises and
the Renewal Term Monthly Rent will be determined in accordance with the
following provisions of this ARTICLE 22; provided further, however, that neither
Landlord nor Tenant shall have the right to give an Election Notice with respect
to the first Renewal Term of this Lease with respect to the Premises identified
on Schedule A as “NOC.”


(b)  

The Renewal Term Monthly Rent payable with respect to each Lease Year of a
Renewal Term other than the first Lease Year of such Renewal Term shall be one
hundred two and five-tenths percent (102.5%) of the Renewal Term Monthly Rent
payable each month during the immediately preceding Lease Year of such Renewal
Term.


     If an Election Notice is given with respect to a Renewal Term, the Renewal
Term Monthly Rent for the first Lease Year of such Renewal Term shall be
determined as set forth in the balance of this ARTICLE 22, and shall be (i)
ninety-five percent (95%) of the Fair Market Rental Rate (as defined below) of
the Premises concerned for any Premises with an initial Lease term of five (5)
years or more, and (ii) seventy-five percent (75%) of the Fair Market Rental
Rate of the Premises concerned for any Premises with an initial Lease term of
less than five (5) years.

     The term “Fair Market Rental Rate” shall mean, with respect to each
Premises, the amount that a comparable landlord of comparable premises would
accept in current transactions between non-Affiliated parties from renewal and
non-equity tenants of comparable credit-worthiness and for a comparable use for
a comparable period of time (“Comparable Transactions”). In any determination of
Comparable Transactions, appropriate consideration shall be given to the annual
rental rates, the extent of Tenant’s liability under the Lease, abatement
provisions reflecting free rent and/or no rent during the period of construction
or subsequent to the commencement date as to the space in question, brokerage
commissions, if any, which would be payable by Landlord in similar transactions,
length of the lease term, size and location of premises being leased, building
standard work letter and/or tenant improvement allowances, if any, and other
generally applicable conditions of tenancy for such Comparable Transactions. The
intent is that the Fair Market Rental Rate will reflect the same rent and other
economic benefits that Landlord would otherwise give in Comparable Transactions
and that Landlord will make, and receive the same economic payments and
concessions that Landlord would otherwise make, and receive in Comparable
Transactions.



24



     The Fair Market Rental Rate shall be determined as follows:

1.  

Landlord and Tenant shall meet with each other no later than thirty (30) days
after the date on which the Election Notice is given exchange sealed envelopes
containing their respective proposals of the Fair Market Rental Rate and then
open such envelopes in each other’s presence. If such proposals are within ten
percent (10%) of each other, the average of such proposals shall be the Fair
Market Rental Rate. If such proposals are not within ten percent (10%) of each
other, and if Landlord and Tenant do not mutually agree upon the Fair Market
Rental Rate within ten (10) business days after the exchange and opening of
envelopes, then, within twenty (20) business days of the exchange and opening of
envelopes Landlord and Tenant shall agree upon and jointly appoint a single
arbitrator who shall by profession be a real estate broker who shall have been
active over at least the ten (10) year period ending on the date of such
appointment in the leasing of comparable properties in the vicinity of the
Premises. Neither Landlord nor Tenant shall consult with such broker as to his
or her opinion as to Fair Market Rental Rate prior to the appointment. The
determination of the arbitrator shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Fair Market Rental Rate for the Premises is the
closer to the actual Fair Market Rental Rate for the Premises as determined by
the arbitrator, taking into account the requirements of this ARTICLE 22. Such
arbitrator may hold such hearings and require such briefs as the arbitrator, in
his or her sole discretion, determines is necessary. In addition, Landlord or
Tenant may submit to the arbitrator with a copy to the other party within five
(5) business days after the appointment of the arbitrator any market data and
additional information that such party deems relevant to the determination of
Fair Market Rental Rate (“FMRR Data”) and the other party may submit a reply in
writing within five (5) business days after receipt of such FMRR Data.


2.  

The arbitrator shall, within thirty (30) days of his or her appointment, reach a
decision as to whether the parties shall use Landlord’s or Tenant’s submitted
Fair Market Rental Rate, and shall notify Landlord and Tenant of such
determination.


3.  

The decision of the arbitrator shall be binding upon Landlord and Tenant.


4.  

If Landlord and Tenant fail to agree upon and appoint an arbitrator, then the
appointment of the arbitrator shall be made by the Presiding Judge of a court of
general jurisdiction having jurisdiction over the parties.


5.  

The cost of arbitration shall be paid by Landlord and Tenant equally.



25



     LANDLORD AND TENANT have executed this Lease on the respective dates set
forth below, to be effective as of the day and year first above written.

 

LANDLORD:


 

SCRUB OAK, LLC,
by its Manager:


 

MAPLE HILLS INVESTMENTS, INC.




 

By   /s/  Brooke B. Roney                  
Brooke B. Roney
Vice President

Date  1/16/2003


TENANT:

NU SKIN INTERNATIONAL, INC.


By  /s/  M. Truman Hunt                    
M. Truman Hunt
Vice President

Date  1/16/2003



26



SCHEDULE A
to
MASTER LEASE
[Scrub Oak, LLC]

--------------------------------------------------------------------------------

PREMISES

     The Premises, together with their respective Lease term and Monthly Rent
are set forth below.

HIGH RISE

     1.       Commencement Date: July 1, 2001.

     2.       Expiration Date: June 30, 2011.

     3.       Term: Ten (10) years.

     4.       Renewal Terms: Two (2) ten (10) year terms.

     5.       Monthly Rent:

MONTHS

--------------------------------------------------------------------------------

MONTHLY RENT

--------------------------------------------------------------------------------

  1-6   $     149,210 .08  7-18  $     152,940 .34  19-30  $     156,763 .87
 31-42  $     160,682 .91  43-54  $     164,699 .97  55-66  $     168,817 .54
 67-78  $     173,038 .00  79-90  $     177,363 .85 91-102  $     181,797 .95
103-114  $     186,342 .93 115-120  $     191,001 .53

     6.       Premises: Landlord has installed certain communications equipment
on the Building that is used both by Landlord and by third parties pursuant to
licenses from Landlord to such third parties. Tenant acknowledges that such
communications equipment is not part of the Premises and Tenant’s rights to the
Premises shall be subject to the rights of Landlord and any third parties to
whom Landlord has granted or hereafter grants a license to install, maintain,
repair, and operate communications equipment on the roof of the Building and in
conduits located in the interior of the Building so long as such equipment does
not interfere with the structural integrity of the Building and the use of such
equipment by Landlord and/or such licensees does not unreasonably interfere with
Tenant’s use of the Building.


27


     7.       Permitted Use. General office space, cafeteria, retail store,
studio production and related uses.



28



KRESS BUILDING

     1.       Commencement Date: July 1, 2001.

     2.       Expiration Date: June 30, 2011.

     3.       Term: Ten (10) years.

     4.       Renewal Terms: Two (2) five (5) year terms.

     5.       Monthly Rent:

MONTHS

--------------------------------------------------------------------------------

MONTHLY RENT

--------------------------------------------------------------------------------

 1-6   $     22,893 .75 7-18  $     23,466 .09 19-30  $     24,052 .76 31-42 
$     24,654 .07 43-54  $     25,270 .43 55-60  $     25,902 .18 67-78 
$     26,549 .73 79-90  $     27,213 .48 91-102  $     27,893 .80 103-114 
$     28,591 .16 115-120  $     29,305 .94


     6.       Permitted Use. General office, cafeteria, retail store, studio
production and related uses.



29



   ANNEX “B”

     1.       Commencement Date: July 1, 2001.

     2.       Premises: All of Annex B, except for 4800 sq. ft. of the Bay
located at 1070 South 350 East, which is not being leased by Tenant from and
after December 31, 2002.

     3.       Expiration Date: June 30, 2003.

     4.       Term: Two (2) years.

     5.       Renewal Terms: Two (2) two (2) year terms.

     6.       Monthly Rent:

MONTHS

--------------------------------------------------------------------------------

MONTHLY RENT

--------------------------------------------------------------------------------

 1-6   $     2,559 .42 7-18  $     2,623 .41 19-24  $     2,258 .75

     7.       Option to Terminate Lease: Landlord and Tenant shall each have the
right to terminate the Lease with respect to Annex "B" upon sixty (60) days'
prior written notice to the other.

     8.       Permitted Use. General warehouse storage, fleet maintenance and
related uses.

     9.       Utilities. In the event utilities for the space not being leased
by Tenant cannot be separately metered, Landlord shall reimburse Tenant a
portion of such shared utility costs pro rata based on square footage
(4800/30000).

     10.       Taxes/Repairs. Landlord shall reimburse Tenant pro rata for
property taxes based on square footage retained by Landlord (4800/30000).
Landlord shall be responsible for paying for any and all repairs to the portion
of the Premises retained by Landlord.



30



   ANDERSON PROPERTY

     1.       Commencement Date: July 1, 2001.

     2.       Expiration Date: June 30, 2003.

     3.      Term: Two (2) years.

     4.       Renewal Terms: Two (2) two (2) year terms.

     5.       Monthly Rent:

MONTHS

--------------------------------------------------------------------------------

MONTHLY RENT

--------------------------------------------------------------------------------

 1-6   $      1,254 .24 7-18  $      1,285 .61 19-24  $      1,317 .75

     6.      Permitted Use. General warehouse and related uses.



31



PARKING LOT #2

     1.       Commencement Date: July 1, 2001.

     2.       Expiration Date: June 30, 2011.

     3.      Term: Ten (10) years.

     4.       Renewal Terms: Two (2) ten (10) year terms.

     5.       Monthly Rent:

MONTHS

--------------------------------------------------------------------------------

MONTHLY RENT

--------------------------------------------------------------------------------

  1-6   $     1,200 .42  7-18  $     1,230 .43  19-30  $     1,261 .19  31-42 
$     1,292 .72  43-54  $     1,325 .04  55-66  $     1,358 .16  67-78 
$     1,392 .12  79-90  $     1,426 .92 91-102  $     1,462 .59 103-114 
$     1,499 .16 115-120  $     1,536 .63

     6.      Permitted Use. Vehicle parking.



32



DEER VALLEY CONDOMINIUM

     1.       Commencement Date: July 1, 2001.

     2.       Expiration Date: June 30, 2006.

     3.      Term:Five (5) year terms.

     4.       Renewal Terms: Two (2) five (5) year terms.

     5.      Monthly Rent:

MONTHS

--------------------------------------------------------------------------------

MONTHLY RENT

--------------------------------------------------------------------------------

 1-6   $     2,500 .00 7-18  $     2,562 .50 19-30  $     2,626 .56 31-42 
$     2,692 .23 43-54  $     2,759 .53 55-60  $     2,828 .52

     6.       Permitted Use. Retreat and entertainment facility for employees,
directors, guests and invitees of Tenant and their family members.



33